Citation Nr: 0503347	
Decision Date: 02/09/05    Archive Date: 02/22/05

DOCKET NO.  04-12 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for degenerative eyesight.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Estela I. Velez Pollack, Associate Counsel



INTRODUCTION

The veteran is a World War II veteran who had active service 
from June 1940 to June 1946.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of August 2002 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, NV.  The RO denied service connection for tropical 
ulcers, right knee injury, right ankle injury, hearing loss, 
tinnitus, and degenerative eyesight.

The Board notes that in the veteran's handwritten Notice of 
Disagreement (NOD) dated in April 2003, the veteran expressed 
disagreement with the rating decision regarding his hearing 
and eyesight loss.  In the letter, the veteran also mentioned 
the claim for the right knee injury, but stated that the 
claim was not done by him, but instead was recommended by VA.  
As to the ankle injury, the veteran stated that he had made a 
claim upon separation from service, but that due to the 
remoteness of the nearest VA medical facility, he decided not 
to pursue the claim.  In the letter, the veteran stressed 
that his "real . . . claim are for [his] eyes and ears."

A Supplemental Statement of the Case (SOC) was filed in 
January 2004.  Subsequent to the SOC, the veteran submitted 
one additional statement dated in August 2004.  In that 
statement, the veteran disagreed with the RO's decision.  
However, the veteran did not specify which issue he disagreed 
with.  The veteran did not file a VA-9 form.  A Supplemental 
Statement of the Case (SSOC) addressed only the issue of 
service connection for degenerative eyesight.  The only 
response received to the SSOC was a statement from the 
veteran's representative which stated a disagreement only as 
to the issue of service connection for degenerative eyesight.  
As this appears to be the only remaining claim of concern to 
the veteran, the Board considers this to be the only issue on 
appeal.



FINDINGS OF FACT

1.  All evidence necessary for review of the issue on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the veteran of the law and regulations applicable to 
the claim, the evidence necessary to substantiate the claim, 
and what evidence was to be provided by the veteran and what 
evidence the VA would attempt to obtain on his behalf.

2.  A disability involving either eye is not shown to have 
had its onset in service.

3.  Refractive error is not a disability for which 
compensation may be granted.


CONCLUSION OF LAW

Eyesight deficiency was not incurred in or aggravated by 
active service. 38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 3.303, 
3.304, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  The new law eliminates the concept of a 
well-grounded claim, and redefines the obligations of the VA 
with respect to the duty to assist claimants in the 
development of their claims.  First, the VA has a duty to 
notify the claimant and his representative, if represented, 
of any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002).  
Second, the VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002).  

The VA has promulgated revised regulations to implement these 
changes in the law.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)(2004).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been 
fulfilled.  The veteran was provided adequate notice as to 
the evidence needed to substantiate his claim.  The Board 
concludes that the discussions in the rating decision, the 
SOC and SSOC informed the veteran of the information and 
evidence needed to substantiate the claim and complied with 
the VA's notification requirements.  In addition, the SOC and 
SSOC included a summary of the evidence which had been 
obtained and considered.  It also included the requirements 
which must be met to establish the claim.  The 
communications, such as letters dated in March 2002 and 
August 2004, provided the veteran with an explanation of the 
type of evidence necessary to substantiate his claim, as well 
as an explanation of what evidence was to be provided by him 
and what evidence the VA would attempt to obtain on his 
behalf.  See generally Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The letters adequately advised him to submit any 
relevant evidence he may have.  The VA has no outstanding 
duty to inform the appellant that any additional information 
or evidence is needed.

Factual Background

The veteran's enlistment physical examination, performed in 
June 1940, revealed vision testing results of 20/20, 
bilaterally.  In December 1945, he had an eye exam.  Although 
the service medical records of that visit are not detailed, 
the Board notes that it appears that the veteran already had 
prescription eye glasses at the time of the visit and a new 
lens for his right eye was issued at the time as a result of 
a change in his prescription.  The service medical records do 
not show what his eyesight was at that time without 
prescription eyeglasses.

A separation physical examination, performed in June 1946, 
noted 20/20 vision, bilaterally.  No abnormalities of the 
eyes were noted.  The remainder of the veteran's service 
medical records, including a reenlistment physical in May 
1944, were negative for complaints or findings of any 
eyesight deficiencies or eye abnormalities.

A letter from Dr. MG, a cataract surgeon, dated in April 
2002, indicated that in November 1997, the veteran had 20/20 
vision bilaterally with normal, healthy eyes.  The letter 
indicated that the veteran had recently undergone cataract 
surgery.  Private treatment records of December 2000 note the 
veteran sought treatment for occasional diplopia, double 
vision.  The medical report notes the veteran's history of 
cataract surgery and notes some loss of eyesight.  No eye 
abnormalities were noted.  

Legal criteria

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service. 38 C.F.R. § 
3.303(d) (2004).

A "disability" is generally "an impairment in earnings 
capacity resulting from such diseases and injuries and their 
residual conditions in civil occupations."  38 C.F.R. § 4.1; 
see Davis v. Principi, 276 F. 3d 1341, 1345 (Fed. Cir. 2002); 
see also Leopoldo v. Brown, 4 Vet. App. 216, 219 (1993) (A 
"disability" is a disease, injury, or another physical or 
mental defect.").  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied. Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


Analysis

The veteran contends that his eyesight deficiency was caused 
by his military service.  Service connection may be granted 
for a disability resulting from disease or injury incurred in 
or aggravated by service. 38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2003).

Refractive error is not considered a disability for VA 
compensation purposes, and it may not be service connected.  
38 C.F.R. § 3.303(c).

The veteran has submitted no medical evidence or medical 
opinions to substantiate his claim that any current eye 
pathology is related to his active service.  Service medical 
records and private treatment records are negative for any 
indications of any disability involving the eyes.  It is also 
important to point out that any adjustment in the eyeglasses 
or finding of refractive error or eyesight deficiency during 
service would not constitute a "disability" for which 
service connection is appropriately granted.  

The separation physical of June 1946 notes the veteran as 
having 20/20 vision.  The next record of the condition of the 
veteran's eyesight is not until 1997 when Dr. MG reported the 
veteran as having 20/20 vision after cataract surgery.  Dr. 
MG does not offer an opinion relating cataracts or any other 
"disability" of the eyes to service.

As the medical evidence does not demonstrate that the 
veteran's eyesight loss is a disability which may be linked 
to service, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for degenerative eyesight.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claim is 
denied.  38 U.S.C.A. § 5107(b) (West Supp. 2002); Gilbert, 1 
Vet. App. 49.




ORDER

Entitlement to service connection for degenerative eyesight 
is denied.



	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


